Name: Commission Regulation (EC) No 1147/2004 of 22 June 2004 determining the quantity of certain products in the milk and milk products sector available for the second half of 2004 under quotas opened by the Community on the basis of an import licence alone
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 23.6.2004 EN Official Journal of the European Union L 222/12 COMMISSION REGULATION (EC) No 1147/2004 of 22 June 2004 determining the quantity of certain products in the milk and milk products sector available for the second half of 2004 under quotas opened by the Community on the basis of an import licence alone THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 16(2) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 The quantities available for the period 1 July to 31 December 2004 for the second half of the year of importation of certain quotas referred to in Regulation (EC) No 2535/2001 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 23 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 48. Regulation as amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 748/2004 (OJ L 118, 23.4.2004, p. 3). (3) OJ L 17, 24.1.2004, p. 20. (4) OJ L 28, 31.1.2004, p. 11. ANNEX I. A Quota number Allocation coefficient 09.4590 34 000 09.4591 2 650 09.4592 9 200 09.4593 2 600 09.4594 10 000 09.4595 7 500 09.4596 9 750 09.4599 5 000 ANNEX I. B 5. Products originating in Roumania Quota number Allocation coefficient 09.4758 1 400 6. Products originating in Bulgaria Quota number Allocation coefficient 09.4660 3 350 09.4675 250 ANNEX I. C Products originating in ACP countries Quota number Allocation coefficient 09.4026 1 000 09.4027 1 000 ANNEX I. D Products originating in Turkey Quota number Allocation coefficient 09.4101 1 315 ANNEX I. Ã  Products originating from South Africa Quota number Allocation coefficient 09.4151 5 340 ANNEX I. F Products originating from Switzerland Quota number Allocation coefficient 09.4155 1 000 09.4156 2 750 ANNEX I.G Products originating in Jordan Quota number Allocation coefficient 09.4159 100 ANNEX I.H Products originating in Norway Quota number Allocation coefficient 09.4781 1 733,5 09.4782 266,5